DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on pages 6-8, filed 03/03/2021, with respect to Claim 1 have been fully considered and are persuasive. The rejection of Claim 1 has been withdrawn. 
	
Allowable Subject Matter
Claims 1, 2, 4, 6-8, 10-12, 14, 15, 17, 18 and 20-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including a spacer on a sidewall of the conductive via, wherein the spacer comprises titanium nitride; a conductive post over the passivation layer; and a barrier layer at a sidewall of the conductive via and extending over a portion of the passivation layer, the barrier layer being free from separating the conductive via and the conductive post, as disclosed in Claim 1; or a conductive via penetrating the bottom terminal, the silicon nitride layer, and the passivation layer, and in connection with a conductive post over the passivation layer; a spacer on a sidewall of the conductive via, wherein the spacer comprises titanium nitride; and a barrier layer in contact with the spacer and extends over a portion of the passivation layer, the barrier layer being Claim 11; or forming a passivation layer over the silicon nitride layer; forming a via trench penetrating the bottom terminal, the silicon nitride layer, the high-k dielectric layer, and the passivation layer; forming a spacer over a sidewall of the via trench and over the top terminal; and etching the spacer to remove a portion of the spacer over the top terminal, as disclosed in Claim 15.
 In the instant case, Ando et al. (US 2018/0006108) disclose a stacked capacitor with symmetric leakage and breakdown behavior, wherein triple layer dielectric stack 200 is disposed between a first metallization layer IA and a second metallization layer IB connected via a contact II.  In some embodiments, at least one of the first interlayer dielectric, 220 a second interlayer dielectric 230, a third interlayer dielectric 240, a fourth interlayer dielectric 250, a fifth interlayer dielectric 260, and a sixth interlayer dielectric 270 can be coated. 
Furthermore, Yang et al. (US 2016/0276426) discloses a MIM capacitor and a method of making the same, wherein the capacitor 46, layers 66, 68, and 70A are the bottom capacitor electrode, capacitor insulator, and the top capacitor electrode, respectively. Capacitor 46 is thus a Metal-Insulator-Metal (MIM) capacitor, with conductive vias formed in the trenches 90/94 to connect to the upper and lower electrodes 70 and 66 respectively. 
Finally, Chang et al. (US 2013/0320493) discloses a capacitor for interposer and method of making the same, wherein a through via is formed in the interposer, and a capacitor is formed between a lower level metallization layer and a higher level 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898